Citation Nr: 9919316	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-37 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1975 to 
November 1980.  This appeal arises from a May 1996 rating 
decision of the Winston-Salem, North Carolina, regional 
office (RO) that denied entitlement to a permanent and total 
rating for non-service-connected pension purposes.

In a submission received in June 1999, the veteran appears to 
be requesting reimbursement for travel pay.  This matter is 
referred to the RO for action deemed appropriate.


REMAND

The veteran asserts that he suffers from multiple 
disabilities including the residuals of a fracture of the 
bones of the left forearm, low back pain, and psychiatric 
problems, and that he is unable to maintain employment as a 
result of those disabilities.  He has applied for a non-
service-connected pension based on permanent and total 
disability pursuant to 38 U.S.C.A. § 1521 (West 1991).  
Eligibility depends on meeting two tests: service during a 
period of war, and permanent and total disability.  The 
veteran may show permanent and total disability in one of two 
ways: 1) he is unemployable as a result of a lifetime 
disability (unemployability standard), or 2) the lifetime 
disability is one that would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (average person standard).  
38 U.S.C.A. § 1502(a) (West 1991).  Further, in making these 
determinations, the RO must also apply the percentage 
standards of 38 C.F.R. § 4.17, i.e., the objective standard, 
and consider entitlement to extra-schedular evaluations under 
38 C.F.R. § 3.321(b)(2), i.e., the "subjective" standard.  
See Brown v. Derwinski, 2 Vet. App. 444 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
further held that "[b]efore a total and permanent disability 
rating can be awarded, an evaluation must be performed under 
the Schedule for Rating Disabilities to determine the 
percentage of impairment caused by each disability."  
Roberts v. Derwinski, 
2 Vet. App. 387, 390 (1992).  In the present case, the RO has 
failed to evaluate each and every disability as is required 
by law.  Further development is therefore required.

In this regard, a review of the claims file discloses that on 
the veteran's most recent VA examinations his clinical 
history was remarkable for a history of status post fracture 
of both bones of the left forearm, pedal edema, renal 
lithiasis, a left pelvic graft, low back pain, and an anxiety 
disorder, not otherwise specified.  However, VA outpatient 
treatment records also show diagnoses of a gastrointestinal 
disorder, sinusitis, hypertension, and hemorrhoids.  
Moreover, these records reveal that the veteran underwent 
surgery for his left arm disability, and that he has had 
neurological complaints since that time.  The veteran has 
also received evaluation for heart disability.  These 
additional problems should have been examined in determining 
the veteran's entitlement to a permanent and total disability 
evaluation for pension purposes.  The veteran has not 
received an examination for these disabilities and must be 
examined with definite diagnoses rendered.  Thereafter, the 
RO should take appropriate action to assign a percentage 
rating to any disabilities found.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, 
as this matter is being Remanded for additional medical 
examinations, the RO should obtain all current medical 
records.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
from whom the veteran has received 
treatment since October 1998, to include 
outpatient and/or inpatient treatment 
records from the Durham VA Medical Center 
(VAMC), Richmond VAMC, and Washington 
VAMC.  After securing the necessary 
release(s), all records not already 
contained in the claims folder should be 
obtained.

2.  An employment statement should be 
requested from the veteran, showing all 
employment since 1993, including any 
self-employment.  The hours worked and 
time lost from gainful employment should 
be furnished by the veteran.  In 
addition, a statement of the veteran's 
current income should be furnished to the 
VA.

3.  The RO should schedule the veteran 
for VA general medical, psychiatric, 
orthopedic, neurological, and cardiology 
examinations to determine the current 
severity of his non-service-connected 
disabilities.  The veteran should be 
notified of the date, time and place of 
the examinations in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for an examination, without good cause 
shown, may result in the denial of his 
claim for an increased rating or non-
service-connected pension benefits.  A 
copy of the notification letter(s) should 
be associated with the claims file.

4.  After the above development has been 
completed, the veteran should be afforded 
VA general medical, psychiatric, 
orthopedic, neurological, and cardiology 
examinations.  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  A copy 
of this Remand decision must be provided 
to each physician.  Such tests as the 
examiners deem necessary should be 
performed.

a.  Special instructions for the general 
medical examiner:  The examiner should 
obtain a complete and detailed medical 
history from the veteran through a review 
of treatment records as well as from the 
veteran personally.  The examiner should 
indicate any and all disabilities and 
complaints made by the veteran.  All 
findings must be responsive to the 
appropriate rating criteria.  In 
particular, any findings of hemorrhoids, 
a disability manifested by 
gastrointestinal complaints, and 
sinusitis should be described in detail.  
If any additional special examinations 
are needed to evaluate any of these 
disabilities, the examinations should be 
ordered.

The examiner should comment upon the 
effects of the disabilities upon the 
veteran's ordinary activity and on how 
they impair him functionally.  The 
examiner should also be asked to render 
an opinion as to what effect the 
disabilities found have on the veteran's 
ability to work, and state whether any 
disabling condition is susceptible to 
improvement through appropriate 
treatment.  The factors upon which the 
opinions are based must be set forth.

b.  Special instructions for the 
psychiatric examiner:  In conjunction 
with the examination, the examiner must 
review the claims folder and the revised 
criteria for rating psychiatric 
disabilities, together with the criteria 
in effect prior to November 7, 1996.  
While a percentage rating is not for 
assignment by the physician, he/she must 
address the factors enumerated in the 
criteria.

The examiner should determine the correct 
diagnosis of all current psychiatric 
disabilities.  The examiner should be 
asked to obtain a work history from the 
veteran, to include time lost from 
gainful employment due to the veteran's 
non-service-connected psychiatric 
disability(ies).  The examiner should be 
asked to enter a complete multiaxial 
evaluation, including a score on the GAF 
scale on Axis V, along with an 
explanation of the significance of the 
assigned score.  The examiner should also 
be requested to state an opinion as to 
the degree of industrial inadaptability 
due to the veteran's psychiatric 
disability(ies).  Social impairment, as 
it affects industrial adaptability, 
should be discussed.  If gainful 
employment is precluded due to the 
psychiatric disability(ies), it should be 
indicated.  

c.  Special instructions for the 
orthopedic examiner:  The examiner should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  No instruction/question should be 
left unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

I.  The examiner should describe the 
complaints and findings associated 
with all orthopedic disabilities 
noted by the veteran, to include 
those pertaining to his residuals of 
a fracture of left ulna and radius, 
pelvis, and his low back.  
Specifically, the examiner should 
state whether there are any findings 
of malunion, nonunion, ankylosis, 
instability, or loss of range of 
motion.


II.  The examiner should be asked to 
state the ranges of motion of all 
joints affected by disability.  
Moreover, the examiner should state 
the normal ranges of motion of each 
such joint.

III.  The examiner should be asked 
to determine whether there is 
weakened movement, excess 
fatigability, or incoordination 
attributable to any of the 
disabilities; and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.

IV.  The examiner should be asked to 
express an opinion on whether pain 
in any joint affected by disability 
could significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

V.  The examiner should describe 
what types of employment activity 
would be limited because of the 
veteran's disabilities and whether 
or not sedentary employment would be 
feasible.

d.  Special instructions for the 
neurological examiner:  The examiner 
should state whether the veteran has any 
neurological abnormality associated with 
the residuals of his left forearm 
fracture.  If so, the examiner should 
indicate the nerve(s) involved and all 
complaints and findings referable 
thereto.  A diagnosis should also be 
given, together with a discussion as to 
the severity of any neurological 
findings.  Again, the examiner should 
describe what types of employment 
activity would be limited because of the 
veteran's disabilities and whether or not 
sedentary employment would be feasible.

e.  Special instructions for the 
cardiology examiner:  The examiner should 
determine the presence and severity of 
any cardiovascular disorder, including 
hypertension.  In conjunction with the 
examination, the examiner must review the 
claims folder and the revised criteria 
for rating cardiovascular disorders, 
together with the criteria in effect 
prior to January 12, 1998.  The examiner 
should describe what types of employment 
activity would be limited because of the 
veteran's disabilities and whether or not 
sedentary employment would be feasible.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the case should be reviewed by 
the RO.  The RO should furnish the 
veteran and representative a supplemental 
statement of the case (SSOC).  The RO 
should insure that the criteria for all 
disabilities are cited.  If he does not 
appear for the examinations requested, 
the SSOC should contain the provisions of 
38 C.F.R. § 3.655 (1998) and a discussion 
of the applicability of this regulation 
to his case.  

If the veteran does appear for the 
requested examinations, the SSOC should 
include a recitation of the percentage 
rating for each diagnosed disability 
which cites the appropriate diagnostic 
codes and provides a discussion of their 
applicability to the veteran's 
disabilities and which discusses the 
application of the two standards (average 
person and unemployability under 38 
U.S.C.A. § 1502(a); 
38 C.F.R. §§ 4.15, and 4.17) by which a 
permanent and total disability rating for 
pension purposes may be assigned.  Again, 
in evaluating each of the disabilities, 
consideration should be given to 
entitlement to an extra-schedular 
evaluation under 38 C.F.R. 3.321(b)(2).  
If any rating criteria has changed during 
the pendency of the claim (for example, 
psychiatric disabilities), both the old 
and revised regulations must be 
considered, and the one most favorable to 
the veteran applied.

A reasonable opportunity to respond to 
the SSOC should be provided.  Thereafter, 
the case should be returned to the Board 
for continuation of appellate review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical evidence.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


